Citation Nr: 0501148	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of ten percent 
for residuals of injury to the right ankle.

2.  Entitlement to an initial compensable rating for 
residuals of right knee sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to June 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) in Winston-Salem, North Carolina, granted service 
connection for post-operative residuals of injury to the 
right ankle and for residuals of right knee sprain, each 
initially assigned a noncompensable disability evaluation. 

In a February 1997 rating decision, the RO awarded a 10 
percent rating for the right ankle, effective from the 
initial date of service connection.  The issue of entitlement 
to a rating higher than 10 percent for residuals of injury to 
the right ankle remains before the Board.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In November 1998, the Board remanded these issues to the RO 
for further development, including obtaining private 
treatement records and affording the veteran examinations of 
his right knee and right ankle.  In September 2003, these 
issues were remanded again by the Board for further 
development, including an attempt to obtain private treatment 
records identified by the veteran during his testimony in 
April 2003, to afford the veteran another VA orthopedic 
examination, and to ensure compliance with the Veterans 
Claims Assistance of 2000 (VCAA).

The veteran testified before Veterans Law Judges Mark Halsey 
in June 1998 and Mary Gallagher in April 2003.  Consequently, 
this is a decision by a panel of three Veterans Law Judges.  
See 38 U.S.C.A. § 7102, 7107(c).


The evaluation of the veteran's service-connected right knee 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the rating of the veteran's 
right ankle injury has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to support a rating in excess of 10 percent for 
residuals of right ankle injury, and of what evidence VA will 
obtain and what evidence he should provide.

3.  The veteran's disability from residuals of right ankle 
injury is manifested by subjective complaints of pain and 
stiffness in the right ankle, and clinical findings of 
moderate limitation of the motion of the ankle, painful 
motion, and some interference with walking, standing, and 
weight-bearing, with X-ray findings of degenerative changes, 
probably early osteoarthritis, in 2004.


CONCLUSIONS OF LAW

1.  Concerning the veteran's claim of entitlement to a rating 
in excess of 10 percent for residuals of right ankle injury, 
VA's duty to assist in the development of the veteran's claim 
and the notification requirements of the Veterans Claims 
Assistance Act of 2000 have been satisfied.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

2.  The criteria for a rating of 10 percent for residuals of 
right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected disability 
from residuals of right ankle injury.  For the reasons and 
bases discussed below, the Board concludes that the veteran 
is not entitled to a rating higher than 10 percent for such 
disability.  The Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 2002).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1 (2004).

Service medical records show that the veteran injured his 
right ankle in December 1979.  Initially the injury was 
diagnosed as a sprain.  However, X-ray studies in March 1981 
revealed a right lateral malleolus fracture.  In April 1981, 
he underwent surgery for excision of an exostosis of the 
lateral malleolus.  The veteran's history of surgically 
repaired right ankle fracture was noted at the time of his 
February 1994 medical examination for retirement from 
service.


An August 1995 rating decision granted service connection for 
postoperative residuals of right ankle injury and assigned a 
noncompensable disability evaluation.  In a February 1997 
rating decision, the rating was increased to 10 percent, 
effective from the date of service connection in July 1994.  

To evaluate the veteran's disability from residuals of right 
ankle injury, the RO has utilized Diagnostic Code 5271.  
Under that diagnostic code, limitation of motion of the ankle 
joint is rated 10 percent when moderate and 20 percent when 
marked.  In 38 C.F.R. § 4.71a, Plate II, range of motion of 
the ankle is shown as 0 to 20 degrees dorsiflexion and 0 to 
45 degrees plantar flexion.

Having reviewed the entire record, the Board finds that the 
veteran has no more than moderate limitation of motion in his 
right ankle.  During a VA examination in July 1995, the range 
of motion was reported as dorsiflexion of 90 degrees and 
plantar flexion of 40 degrees.  There was no popping, grating 
or pain.  There was no swelling.  The reported diagnosis was 
status post fracture of the right ankle treated by open 
reduction, with no apparent clinical residual.  

X-rays of the right ankle taken during a VA examination in 
January 1997 showed no evidence of fracture or degenerative 
change.  Range of motion in the right ankle was described as 
reduced when compared with the left ankle, with dorsiflexion 
of 10 degrees on the right and 20 degrees on the left and 
plantar flexion of 15 degrees on the right and 20 degrees on 
the left.  There was no swelling popping, grating, or pain on 
examination.  The reported diagnosis was old, healed fracture 
of the right ankle, post arthrotomy with reduction of motion.

In a June 1998 letter, a private physician reported that 
examination of the veteran's right ankle revealed no edema or 
warmth, but did show decreased dorsiflexion without any 
extension past the midline.  Subtalar range of motion was 
adequate but painful.  The examiner reported an assessment of 
posttraumatic arthritis of the right ankle by history and 
examination.  Attached to the June 1998 letter was a July 
1997 report containing similar findings, including what was 
described a mild limitation of motion of the ankle: normal 
dorsiflexion and lacking 10 degrees of plantar flexion.

The veteran testified in June 1998 that his right ankle 
symptoms were stiffness and pain on the outside of his ankle 
with walking.  He asserted that these symptoms interfered 
with his job as a probation/parole officer.

During a VA examination in October 2000, the veteran had 
complaints of tenderness, weakness, stiffness, swelling, and 
instability in the right ankle with walking and driving long 
distances.  On examination, his leg lengths were equal.  
There was no sign of abnormal weight bearing.  Posture and 
gait were normal, without use of a device to assist with 
walking.  There were no motor or sensory deficits.  Reflexes 
were intact and muscle strength was 5/5 in the lower 
extremities.  There was no muscle atrophy.  The right ankle 
had "slightly" limited range of motion, with dorsiflexion 
to 20 degrees and plantar flexion to 35 degrees with pain at 
the end of such motion.  X-rays of the right ankle were 
normal.  The examiner commented that the right ankle was not 
ankylosed.  There was no malunion of the os calcis or 
astragalus.  No bone deformity was found.  The examiner 
detected no evidence of subluxation or lateral instability.  
According to the examiner, flare-ups of the right ankle 
symptoms equated to slight limitation of motion.  

The veteran testified again in April 2003 that his ankle 
symptoms had worsened and interfered with his ability to walk 
long distances and to drive for long periods of time.  He 
reported symptoms of ankle swelling.  He sometimes wore an 
elastic ankle brace.  He reported that he took special care 
while ascending and descending stairs due to concerns about 
instability in his right ankle.  Treatment of the ankle 
included prescribed anti-inflammatory drugs.

The veteran was most recently examined for VA compensation 
purposes in August 2004.  His subjective complaints were of 
right ankle pain from walking long distances and standing for 
long periods.  He also complained of ankle stiffness after 
sitting for long periods of time.  He reported daily use of a 
pull-on ankle brace.  He reported that at times he limped.  
On examination, the following ranges of motion were revealed:  
dorsiflexion to 10 degrees; plantar flexion to 40 degrees 
with pain; subtalar motion neutral valgus and 20 degrees 
varus with discomfort.  Drawer test was negative.  There was 
some medial and lateral ankle tenderness, but little or no 
swelling.  Strength was full and sensation was intact.  The 
reported diagnosis was probable early osteoarthritis of the 
right ankle.  The examiner commented that the veteran's 
functioning in walking was impaired by limping and decrease 
in activity, although he continued to work through it and use 
medication and bracing to help.  Increased used caused 
increase of symptoms.

Based on the foregoing evidence, the Board finds that the 
veteran's right ankle disability is manifested by subjective 
complaints of pain and stiffness in the ankle, and clinical 
findings of moderate limitation of the motion of the ankle, 
painful motion, and some interference with prolonged walking, 
standing and weight-bearing that do not equate to marked 
limitation of motion, with X-ray findings of degenerative 
changes, probably early osteoarthritis, in 2004.  Therefore, 
the Board finds that the right ankle limitation of motion is 
not marked and concludes that the criteria for a higher 
rating under Diagnostic Code 5271 are not met.

The Board has considered the veteran's right ankle disability 
in the context of other diagnostic codes to determine if a 
higher rating may be assignable under the criteria of such 
other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2004).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 (2004) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does show that the veteran's 
service-connected right ankle disability is manifested by 
such findings as limitation of motion and painful motion, 
objective findings of tenderness to palpation, with some 
interference with prolonged walking, standing, and weight 
bearing.  This has not, however, been equated to marked 
limitation of motion.  In fact, the October 2000 examiner 
characterized the additional functional impairment due to 
repeated use or flare-ups as slight.  The veteran's 
subjective complaints of pain, which have some clinical 
support, do not provide a basis for a higher rating or a 
separate compensable rating using 38 C.F.R. § 4.45, DeLuca, 
or related regulations and Court decisions.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, the preponderance of the medical 
evidence supports a finding that the veteran's service-
connected right ankle disability, although approximating 
moderate limitation of motion due to pain, does not 
approximate marked limitation of motion or ankylosis.  
Therefore, the veteran's right ankle disability does not 
approximate the criteria for a higher schedular evaluation.  

The Board has also considered entitlement to a higher rating 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of an ankle 
disorder, but the clinical evidence in the record does not 
show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his right ankle disability.  Also, the right 
ankle disorder does not otherwise so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).  In this case, there is 
no evidence suggesting that the veteran's right ankle 
disability is manifested by ankylosis, marked limitation of 
motion or nonunion of the os calcis or astragalus, or an 
astragalectomy.  Therefore, the preponderance of the evidence 
indicates that the criteria for a rating higher than 10 
percent have not been met.

II.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the Board first notes that the veteran appealed 
the initial rating assigned to the service-connected right 
ankle disability.  The Board also notes that VAOPGCPREC 8-
2003 held that, if, in response to notice of its decision on 
a claim for which VA has already given the Section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, Section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

In this case, the Section 5103(a) notice was not given 
concerning the issue of service connection for right ankle 
disability, as the claim was filed in 1995, long before the 
VCAA was enacted and the Section 5103(a) notice requirement 
was promulgated.  Consequently, this case does not fit 
squarely within the fact pattern of the General Counsel's 
opinion.  Nonetheless, the question of the initial disability 
evaluation would be subject to Section 7105(d) requirements, 
and the Court recognized in Fenderson v. West, 12 Vet. App. 
119 (1999), that there is a distinction between an original 
rating and claims for increased rating.

To the extent that the Section 5103(a) notice requirement 
applies in this instance, the veteran was notified by the 
August 1995 and February 1997 rating decisions, the March 
1997 Statement of the Case, the RO's March 2001 and March 
2004 letters, and the September 2004 Supplemental Statement 
of the Case concerning (1) the evidence needed to support a 
higher rating, (2) which evidence VA would obtain, and (3) 
which evidence he should provide.  In combination, these 
documents provided the veteran a discussion of the applicable 
provisions of the VCAA as they pertain to the claim for a 
higher initial disability rating considered herein.

Concerning the timing of the notice given to the appellant, 
the Board acknowledges that the March 2001 and March 2004 
letters were sent to the veteran after the RO's 1995 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed -- by the time the VCAA 
was enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

In this case, the appellant has received content-complying 
notice and proper subsequent VA process. He has been informed 
of the evidence needed to substantiate his claim for a higher 
rating for his right ankle disability and of the duties that 
the RO would undertake to assist him in developing his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning his claim for 
a rating higher than 10 percent for his service-connected 
right ankle disorder, the RO has obtained all relevant 
federal records identified by the veteran or otherwise 
evident from the claims folder.  

The Board notes that the September 2003 remand instructions 
included obtaining records from Dr. Jansen; the veteran had 
submitted authorization to obtain records from Dr. Jansen at 
his April 2003 hearing.  Unfortunately, that authorization 
automatically ended 180 days from the date that it was 
signed.  In March 2004, VA sent the veteran another form to 
authorize release of these private medical records.  The 
record does not show any response from the veteran.  Under 
38 C.F.R. § 3.159(c)(1)(i), a claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians.  Under 38 C.F.R. 
§ 3.1159(c)(1)(ii), if necessary, the claimant must authorize 
the release of existing records in a form acceptable to the 
person, company, agency, or other custodian holding the 
records.  Thus, VA has fulfilled its duty to obtain these 
private records to the extent possible.

The veteran has had several opportunities to identify sources 
of evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, his testimony and the 
statements filed by him and on his behalf by his 
representative.  Also, the veteran has submitted some private 
treatment records.  He has not provided information 
accompanied by current release authorizations concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2004), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2004).  The veteran has been afforded VA 
orthopedic examinations during the pendency of his claim.  No 
further examinations are necessary to make a decision on his 
claim for a higher rating for his right ankle disorder, as 
there is no evidence indicating that his right ankle disorder 
has worsened since the examination provided in August 2004.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim for a higher 
rating for residuals of right ankle injury and to assist the 
veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2004), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  Except for private treatment 
records for which the veteran has not signed a release 
authorization, VA has not been unable to obtain any records 
identified by the veteran or otherwise identified in the 
claims file.  Therefore, VA has no duty to notify the veteran 
of inability to obtain evidence.


ORDER

A rating of higher than 10 percent for residuals of right 
ankle injury is denied.


REMAND

In its September 2003 Remand, the Board instructed the RO to 
readjudicated the issues listed in that Remand, including 
entitlement to an initial compensable rating for residuals of 
right knee sprain.  

The veteran was afforded a VA orthopedic examination in 
August 2004 that considered his right knee disability.  In 
September 2004, the RO provided the veteran a Supplemental 
Statement of the Case (SSOC) that characterized the issue as 
entitlement to an evaluation greater than 10 percent for 
residuals of right knee sprain.  The claims file does not 
contain a rating decision that indicates that the evaluation 
of the veteran's right knee disability has been increased to 
10 percent.  Subsequently dated documents filed by the 
veteran's representative indicate that the issue now before 
the Board continues to be entitlement to a rating higher than 
zero percent for the veteran's residuals of right knee 
sprain.

Therefore, a remand is necessary to allow the RO to clarify 
the current rating of the veteran's right knee disability and 
issue a corrected SSOC.  Accordingly, this issue is remanded 
to the RO for the following:

If the RO has awarded a disability rating 
higher than zero percent for the 
veteran's service-connected right knee 
sprain, it should include in the record 
the rating decision increasing this 
disability evaluation.  The RO must 
provide the veteran with a corrected 
Supplemental Statement of the Case that 
contains the pertinent law, regulations 
and reasons for the rating assigned, and 
an appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________             
______________________________
              MARY GALLAGHER                                       
MARK F. HALSEY
               Veterans Law Judge                                            
Veterans Law Judge
            Board of Veterans' Appeals                               
Board of Veterans' Appeals


________________________________
CONSTANTCE B. TOBIAS
	Veterans Law Judge
Board of Veterans' Appeals 


 Department of Veterans Affairs


